On Motion eor Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
' 4. It is claimed by this motion that the failure of the lower court to find upon the defendants’ counterclaim for damages was not excepted to in the lower court, and cannot be reviewed here, although assigned as error. This question was not suggested at the argument, but- the findings in law actions are entered in the journal, and, with the pleadings, is part of the judgment roll; and, if any error of the court below is disclosed therefrom, it may be relied upon in this court without an exception thereto. Section 172, B. & C. Comp., provides that “no exception need be taken or allowed to any decision upon a matter of law when the same is entered in the journal, or made *247wholly upon matters in writing and on file in the court.'’ In Mitchell v. Powers, 16 Or. 487, 492 (19 Pac. 647, 649), it is held: “Because an exception need not be taken or allowed to any decision upon a matter of law, when the same is entered in the journal, or made wholly upon the matters in writing, and on file in the court, does not preclude the necessity of making a statement of the exception. In such case an exception to the decision is deemed to have been taken. The law regards it as having been objected to, which constitutes an exception; but that is a mere challenge to the correctness of the decision. Whether it is erroneous or not depends upon facts. It- is often necessary to show the circumstances under which it was made in order to prove it to be erroneous.” This decision is quoted in Farrell v. Oregon Gold Co. 31 Or. 463, 473 (49 Pac. 876). And in Moody v. Richards, 29 Or. 282, 285 (45 Pac. 777), Mr. Justice Moore, discussing this question, after quoting Thompson on Trials, to the effect that such a finding of facts is in the nature of a special verdict and is interpreted and its sufficiency is determined by the same rule, says: “The statute making it incumbent upon the court to state the facts found, the consent of a party to submit his cause for trial -without the intervention of a jury must be construed as a request for a special verdict, which necessitates a finding upon all the material issues involved in the action.” We understand that exceptions are only necessary to be taken to save and bring up errors transpiring upon the trial that cannot be preserved in the record without a bill of exceptions. This error appears from the record, viz., the pleadings and the findings, and does not depend upon the bill of exceptions to disclose it. It is said in Drainage District v. Crow, 20 Or. 535, 537 (26 Pac. 845, 846):
“If questions arise upon the trial and exceptions are taken, and the findings, either of law or fact, cannot properly show what rulings the court made thereon, the same can only be reviewed on bill of exceptions as in an ordinary jury trial.”
Also, there must be findings of fact sufficient to sustain the judgment. The rule is well settled that all material issues must *248bo passed upon: Fink v. Canyon Road Co. 5 Or. 301, 310. It is said in Drainage District v. Crow, 20 Or. 535, 537 (26 Pac. 845) : “Where a cause is tried by the court without the intervention of a jury, there must be findings of fact sufficient to sustain the judgment. All the material issues should be passed upon. * * In Dowd v. Clarke, 51 Cal. 262, it was held that a judgment could not stand unless there were full findings which respond to all the material issues made by the pleading's.” In that case there was no bill of exceptions, and hence no exceptions, and the cause was reversed because the findings did not support the judgment. In Pengra v. Wheeler, 24 Or. 532, 538 (34 Pac. 354: 21 L. R. A. 726), where the omission of the court to find upon a counterclaim for damages was assigned as error, Drainage District v. Crow was cited with approval, and Mr. Justice Moore says: “The law is well settled in this State that; when a cause is tried by the court without the intervention of a jury, there must be findings of fact upon all the material issues presented by the pleadings. There being no finding upon this issue, it must be presumed that it escaped the attention of the court.” Both of these cases are cited with approval in Jameson v. Coldwell, 25 Or. 199, 205 (35 Pac. 245). To the same effect are Breding v. Williams, 33 Or. 393 (54 Pac. 206); Lewis v. Bank, 46 Or. 187 (78 Pac. 990). Therefore, we conclude that the question was properly before this court.
The question of defendants’ claim for insurance money was specially alleged as an item of counterclaim. This was denied, evidence taken thereon, and a special request for a finding, and is not included even by inference in any finding.
As to the counterclaim for credit for the amount of the note, $158.50, as between Don Sing and the Stephensons, Don would owe them this amount when the Stephensons'paid it; and it' was to come out of the hops. It is not a question whether Louie ■was a party to that arrangement. Louie could not deal with Don in relation to the hops without inquiry as to the Stephen-sons’ interest therein. The Stephensons had possession of the hops by the terms of their lease to indemnify them against *249advances, and the indorsement of the note was an advance, and Louie cannot claim to be an innocent purchaser. The note was a separate obligation as to Louie, but was a charge upon the hops. It is hardly correct to say that the deposit of the amount of this- note is credited upon the judgment. It is credited against the judgment for the amount of the note, $158.50, but there is also judgment for the full amount of the hops, $2,167.46, and this leaves defendants without indemnity for the amount thus paid -on the note.
The motion is denied. Reversed: Rehearing Denied.